Citation Nr: 1454457	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-18 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a disability manifested by hair loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to August 1992.  

In July 2013, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Low Back.  This issue is remanded to obtain additional private treatment records.  At the Board hearing, the Veteran and his spouse testified that he has only received private medical treatment for the low back since service, including emergency treatment at the Monmouth Medical Center in Long Branch, New Jersey and chiropractic treatment from Dr. L.  See Board hearing transcript, pages 17-18, 25.  The records from Monmouth Medical Center and chiropractic records are not of record.  Because the records identified at the Board hearing are relevant to the appeal, a remand to obtain the records after obtaining proper consent from the Veteran is warranted.    

Hair Loss.  This issue is remanded for a supplemental medical opinion.  Based on interview and examination of the Veteran, the April 2010 examiner diagnosed temporal baldness and noted that the condition was "familial" and age-related; however, the examiner did not provide an opinion regarding whether the current temporal baldness was a "disease" of familial origin and, if so, whether the disease either first manifested during service or was permanently worsened beyond the natural progress during service or, alternatively, whether the temporal baldness was a "defect" of familial origin that was subject to superimposed injury or disease (i.e., alopecia areata) during service causing additional disability.  For these reasons, a remand for a supplemental medical opinion is needed.  
 
Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete and return VA Forms 21-4142, Authorization and Consent to Release Information, for medical treatment records pertaining to any private medical treatment for low back pain received during the period from August 1992 to the present, to include treatment at the Monmouth Medical Center in Long Branch, New Jersey and chiropractic care with Dr. L.  See Board hearing transcript, pages 17-18, 25.  After obtaining a completed VA Form 21-4142, obtain the medical records.  

The Veteran should also be advised that he may alternatively submit the private treatment records to VA.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures.

2.  Obtain a supplemental medical opinion from the April 2010 VA medical examiner or another appropriate medical professional regarding the likely etiology of the disability manifested by hair loss, without further medical examination of the Veteran unless needed to provide the requested opinion.  All relevant documents must be made available to and reviewed by the examiner in rendering the opinion.   

Based on review of the appropriate records, the examiner should offer the following opinions:  

(a)  The examiner should state whether the Veteran's temporal baldness is a familial disease or defect.  (Note: A disease is capable of improvement or deterioration while a defect is static.)  

(b)  If the temporal baldness is a familial disease, the examiner should provide a medical opinion as to whether it either first manifested during service or was permanently worsened beyond the natural progress during service. 

(c)  If the temporal baldness is a familial defect, the examiner should provide a medical opinion as to whether there was a superimposed disease or injury during military service that caused additional disability.  

In rendering the above medical opinions, the examiner should discuss service treatment records showing complaint, diagnosis, and treatment of alopecia areata in April 1991 and May 1991, and the June 1992 service report of medical history noting the Veteran's self-report of thyroid problems, hair loss, patches, and bald spots.  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   

3.  Thereafter, the remanded issues should be readjudicated.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



